United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS         December 9, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-61134
                           Summary Calendar


GILL OK GWAG,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A93 332 519
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Gill Ok Gwag petitions this court to review the decision of

the Board of Immigration Appeals (BIA) denying Gwag’s application

for adjustment of status and granting voluntary departure in lieu

of removal and deportation.    The immigration judge (IJ) denied

Gwag’s application for adjustment of status because he lacked

jurisdiction to adjudicate the application following the death of

Gwag’s brother, who had filed an I-130 petition on Gwag’s behalf.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-61134
                                  -2-

     Under applicable regulations, the death of Gwag’s brother

resulted in the automatic revocation of the previously-approved

I-130 petition absent a discretionary determination by the

Attorney General that revocation would be inappropriate for

humanitarian reasons.     See 8 C.F.R. § 205.1(a)(3)(i)(C).   The

death certificate for Gwag’s brother, viewed in conjunction with

Gwag’s admission that his brother passed away before he had

interviewed with the INS and the Notice of Automatic Revocation

(“the Notice”) introduced by the Immigration and Naturalization

Service (INS) provided substantial evidence to support the IJ’s

determination that approval of the I-130 petition had been

revoked.   See Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir.

2002).   Gwag’s contention that the Notice was not properly

authenticated is inadequately briefed and hence will not be

considered by this court.     Arguments must be properly briefed in

order to be preserved.     See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).   The appellant’s brief must contain an argument,

which in turn must contain his “contentions and the reasons for

them, with citations to the authorities and parts of the record

on which the appellant relies.”    FED. R. APP. P. 28(a)(9); see

Yohey, 985 F.2d at 225.

     Given the revocation of the I-130 petition, we cannot agree

with Gwag’s contention that the IJ abused his discretion in

determining that he lacked authority to adjudicate Gwag’s

application for adjustment of status.       See 8 U.S.C. §§ 1154,
                             No. 02-61134
                                  -3-

1255.   Nor can we agree with Gwag’s contention that this matter

should be remanded for consideration of his eligibility for

relief under the Family Sponsor Immigration Act of 2002 (“FSIA”).

See Pub. L. No. 107-150, 116 Stat. 75.      Under the provisions of

the FSIA, any request for consideration under that act must first

be presented to the INS.     See id.   We therefore decline to remand

the matter to the BIA.

     Gwag’s remaining contention is that he was denied due

process before the IJ because he was not allowed to present

certain evidence.    He submits that equity and due process require

reversal of the IJ’s decision.    Because the IJ was without

authority to adjudicate Gwag’s application for adjustment of

status, the evidence described by Gwag was not probative and the

IJ’s refusal to admit such evidence did not violate Gwag’s due

process rights.     See Bustos-Torres v. INS, 898 F.2d 1053, 1055

(5th Cir. 1990).

     Gwag’s petition for review is DENIED.